Graves, C. J.
The substantial question supposed to be raised by this record is this : Where one is carrying on a suit against another before a justice of the peace for the collection of a debt claimed by the plaintiff, is it competent for a third person claiming to be creditor of such plaintiff to *264garnish the defendant before another justice? The court below held that it is not and we agree with him.
We are satisfied that no jurisdiction exists for such a proceeding. We held in Sievers v. Woodburn Sarven Wheel Co. 43 Mich. 275 that a judgment before a justice could not be garnished in proceedings before another justice, and the reason applies with increased force when the subject-matter sought to be reached and controlled by the process from one justice is not an adjudged indebtedness, but is a thing in actual litigation among other parties before another justice.
The consequence of such proceedings would be that a stranger to the pending contention before one justice might, through the process of another justice, completely change the status of the litigants and also the ownership of the thing in controversy. The defendant, instead of continuing to be the plaintiff’s debtor, would be converted into a debtor of the person so intruding, and the debt would cease to be a debt to the plaintiff, and become a debt to the garnishee.
It would be futile to attempt to point out all the difficulties and incongruities. The right secured by the law of set-off and the doctrine of recoupment would frequently give rise to entanglements, and the embarrassments to justice would be insurmountable. No methods exist for carrying out such a jurisdiction.
The result is right and the judgment is affirmed with costs.
The other Justices concurred.